Citation Nr: 0105135	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as aggravated during service.

2.  Entitlement to service connection for phlebitis, claimed 
as secondary to a skin disorder.

3.  Entitlement to service connection for osteomyelitis of 
the left foot and peripheral circulatory disorder, both 
claimed as secondary to a skin disorder.

4.  Entitlement to service connection for tinea pedis, with 
vesicular eruptions and cellulitis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  This appeal arises from February 1996 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Houston, Texas, regional office.

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the case in order to schedule the veteran for a 
video conference hearing.  In June 1998, the claims folder 
was transferred to the New Orleans, Louisiana, regional 
office (RO).  The hearing was conducted in December 1998.  

In May 1999, the Board remanded the claim for additional 
development.  Subsequently, an August 1999 rating decision 
continued the prior denials.


REMAND

As noted in the previous remand, the veteran contends that he 
has a skin disorder which was aggravated during service.  He 
also contends that he has tinea pedis, vesicular eruptions 
and cellulitis of the feet which should be service connected.

On his service entrance examination in January 1967, the 
veteran reported a history of dermatitis in 1963.  The 
physician indicated that this was an allergic rash, and that 
there was nothing shown at the time of enlistment.  During 
his period of service, the veteran was seen with tinea 
versicolor on his back in June 1967; seborrheic dermatitis in 
August 1967; a heat rash on the chest, arms, and legs in 
August 1968; an eczematoid rash on both wrists in March 1969; 
a rash on the right wrist, described as atopic dermatitis, in 
April 1969; urticaria of both arms and the upper torso in 
June 1969; and contact dermatitis in June 1969.  The service 
separation examination in December 1969 indicated normal skin 
findings.

The claims folder contains no medical reports for a number of 
years following the veteran's separation from service.  
Dermatitis was shown in 1980.  Hospitalizations in 1993 and 
1994 indicated diagnoses of recurrent cellulitis, history of 
deep venous thrombosis, osteomyelitis of the left foot, 
chronic tinea pedis of both feet, dyshidrotic eczema of the 
hands and feet, and contact/stasis dermatitis vs. 
acrodermatitis associated with underlying disease.

The previous remand, in part, directed the RO to obtain a VA 
dermatologic examination to determine the nature and extent 
of all current skin disorders, to include dermatitis, tinea, 
cellulitis, and any other disorder shown by examination.  The 
report of examination was to include a detailed account of 
all manifestations of skin pathology found to be present, and 
the examiner was to comment on the relationship, if any, 
between any current skin pathology and the findings during 
service, and, to the extent possible, provide an opinion as 
to whether his preexisting dermatitis underwent an increase 
in severity during service.  

The report of the VA dermatology examination conducted in 
June 1999 did not contain the necessary findings and opinions 
requested.  Specifically, there was no discussion of the 
inservice findings and whether the preexisting dermatitis 
underwent an increase in severity during service.  Given the 
veteran's contention of inservice aggravation, that was a 
crucial omission.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).  
Accordingly, the veteran must again be afforded a VA 
dermatology examination.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The veteran should be accorded an 
examination by a VA dermatologist to 
determine the nature and extent of all 
current skin disorders, to include 
dermatitis, tinea, cellulitis, and any 
other disorder shown by examination.  The 
report of examination should include a 
detailed account of all manifestations of 
skin pathology found to be present.  

The examiner should specifically:

(1) Comment on the relationship, if any, 
between any current skin pathology and 
the findings during service, and,
(2) to the extent possible, provide an 
opinion as to whether his preexisting 
dermatitis underwent an increase in 
severity during service.  
(3) Only if an increase in severity 
during service is shown, the physician 
is asked to comment as to whether such 
increase in severity is attributable 
to the natural progression of the 
disease or whether such increase was 
beyond the natural progression of the 
disease.  

The physician's report should provide 
complete rationale for all conclusions 
reached.  The claims folder and this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development have been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Consideration of the issues of entitlement to service 
connection for phlebitis, osteomyelitis of the left foot and 
peripheral circulatory disorder, all claimed as secondary to 
a skin disorder, is hereby deferred pending the above 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




